Citation Nr: 0634346	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  04-09 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for pain and loss of 
use of the hands.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for 
sinusitis/bronchitis.

5.  Entitlement to service connection for an acquired 
psychiatric disorder.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to a rating in excess of 10 percent for 
residuals of laceration of the dorsum of the left hand with 
residual tendonitis.

8.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to April 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran's claim was certified on appeal to the Board in 
June 2004.  The veteran's representative submitted additional 
medical evidence to the Board in December 2004.  However, as 
the veteran's case is being remanded for additional 
development, the AOJ will have an opportunity to consider the 
evidence in the first instance.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's service medical records (SMRs) document 
treatment for complaints of low back pain.  They also reflect 
a clinical diagnosis of chondromalacia of the knees.  The 
veteran did not raise either condition as an issue at the 
time he submitted his original claim for disability benefits 
in June 1980.  However, the veteran later alleged in a 
statement from September 2003 that he was evaluated and 
treated at the VA medical center (VAMC) in Birmingham, 
Alabama, in 1978 and 1979.  He said he had a nerve conduction 
test and x-rays of his back and knees at that time.  A 
request for those records must be made.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).

In addition, VA treatment records are associated with the 
claims folder from October 1987 through June 2002.  The 
records have several multi-year gaps and were submitted by 
the veteran in most instances.  However, a review of several 
the later entries indicates that return appointments or 
future tests were contemplated and should be reported in 
later VA records.  A VAMC Birmingham mental health progress 
note of February 12, 2002, notes that the VA psychiatrist had 
seen the veteran at the VAMC in Tuscaloosa, Alabama, and 
referred the reader to notes there.  A request for all VA 
records from 1978 to the present, from VAMC Birmingham and 
VAMC Tuscaloosa, Alabama, must be made on remand.  See Bell 
supra.

The veteran submitted evidence of being in receipt of 
disability benefits from the Social Security Administration 
(SSA) in November 2000.  The evidence consisted of an October 
2000 favorable decision from SSA.  The decision reflects that 
osteoarthritis, depression, and chronic moderately severe 
pain were among the conditions that combined to make him 
totally disabled.  These conditions relate to pending 
disability claims before VA.  VA is required to obtain 
records from the SSA that may pertain to the veteran's 
disability status.  See 38 C.F.R. § 3.159(c)(2).  As such, 
the exhibits and medical records referred to in the SSA 
decision must be obtained.  

The veteran is service-connected for residuals of laceration 
of the dorsum of the left hand with residual tendonitis.  He 
was last examined for his disability, by way of a general 
medical examination, in January 2003.  The veteran contends 
that his symptomatology for his service-connected left hand 
disability has increased since the last examination.  
Accordingly, a new VA examination is required.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).

The veteran was afforded a VA general medical examination in 
January 2003.  The examiner reviewed the several issues on 
appeal.  However, the examiner did not have the veteran's 
SMRs for review and did not provide an opinion regarding the 
etiology of any of the veteran's diagnosed conditions.  
Moreover, some of the diagnoses provided were unrelated to 
the veteran's claim and not all of the issues on appeal were 
addressed.  A new examination(s) is required.

Finally, the veteran is also seeking entitlement to service 
connection for pain and loss of use of the hands and 
entitlement to a TDIU rating.  The RO has written to the 
veteran to provide the notice mandated by 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006), in 
regard to most of the service connection and increased rating 
issues.  However, the letters of March 2002 and November 2003 
do not address the veteran's service connection hand claim or 
the TDIU issue.  The TDIU issue is listed as an issue on the 
first page of the November 2003 letter but there is no 
information provided in regard to what the veteran needs to 
submit to substantiate his claim.  The required notice must 
be provided.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2006) are fully complied with 
and satisfied as to the claims for service 
connection for pain and loss of use of the 
hands and entitlement to a TDIU rating.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The RO should attempt to obtain 
and associate with the claims files any 
medical records identified by the veteran 
which have not been secured previously.  

The RO should make specific requests for 
records concerning the veteran from both 
the VAMC in Birmingham and from the VAMC 
in Tuscaloosa from 1978 onward.  VA 
records must be obtained from the 
originating source and not from the 
veteran.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security benefits.  This should 
include all of the records relied upon 
concerning that claim.

4.  The veteran should be afforded an 
orthopedic examination.  The claims 
folder must be made available to the 
examiner for review as part of the 
examination process.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished and any such results must 
be included in the examination report.  
The examiner should identify any and all 
disorders associated with the veteran's 
low back, knees, and hands.  The examiner 
is requested to offer an opinion as to 
whether there is at least a 50 percent 
probability or greater that any current 
low back, knee, or hand disorder (other 
than residuals from the lacerated tendon 
in service) is related to the veteran's 
military service.  In regard to the 
veteran's service-connected tendonitis of 
the left hand, the examiner should 
provide an assessment of the veteran's 
current complaints and current status.  A 
complete rationale for all opinions 
expressed must be provided.

5.  The veteran should be afforded 
appropriate examinations to evaluate his 
claim of service connection for an 
acquired psychiatric disorder, 
sinusitis/bronchitis, and sleep apnea.  
The claims folder should be made 
available to the examiners for review as 
part of the examination process.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished and any such 
results must be included in the 
examination report.  The appropriate 
examiner is requested to offer an opinion 
as to whether there is at least a 
50 percent probability or greater that 
any currently diagnosed disorder, to 
include any acquired psychiatric 
disorder, sinusitis/bronchitis, and sleep 
apnea, is related to the veteran's 
military service.  A complete rationale 
for all opinions expressed must be 
provided.

6.  Thereafter, the RO should re-
adjudicate the issues remaining on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



